United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1841
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Southern District of Iowa.
Jeffrey Robert Behle,                 *
                                      *      [UNPUBLISHED]
            Defendant-Appellant.      *
                                 ___________

                             Submitted: November 15, 2004
                                Filed: November 22, 2004
                                 ___________

Before SMITH, LAY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Defendant Jeffrey Robert Behle (Behle) pled guilty to one count of conspiracy
to distribute methamphetamine in violation of 21 U.S.C. §§ 841(b)(1) and 846.
According to a negotiated plea agreement, the quantity of drugs was determined by
the district court at sentencing. Based on the testimony of a cooperating witness,
Karen Cash (Cash), the district court found that the quantity of drugs exceeded 500
grams and sentenced Behle to the applicable statutory minimum of 120 months and
a five-year term of supervised release. Behle now appeals his sentence. We affirm.
        In the plea agreement, Behle admitted to a quantity of at least fifty grams but
less than 500 grams of a methamphetamine mixture. The pre-sentencing report
determined that the quantity attributable to Behle was 890.9 grams. Behle objected
to the additional quantity beyond 500 grams. At the sentencing hearing, Cash
testified that, as part of the conspiracy, Behle retrieved and held approximately two
pounds of methamphetamine for her after she was arrested and then subsequently
returned one pound to her. Behle insists that he was only in possession of one pound
of methamphetamine. Behle further argues that Cash lacks credibility because of her
multiple criminal convictions, her motivation to testify in return for a reduced
sentence, and because she was previously found not credible in an unrelated criminal
proceeding. Additionally, Behle argues that Cash’s story is inconsistent with her
testimony before the grand jury.

       On appeal, a district court’s interpretation of the Sentencing Guidelines is a
question of law subject to de novo review, while its factual determinations are subject
to review only for clear error. United States v. Euans, 285 F.3d 656, 661 (8th Cir.
2002). A district court’s determination as to the credibility of a witness is virtually
unreviewable on appeal. United States v. Martin, 28 F.3d 742, 745-46 (8th Cir. 1994)
(citation omitted). The amount of weight the district court decides to place on a
witnesses’ testimony can almost never be clear error unless there is extrinsic evidence
that contradicts the witnesses’ story or the story is so internally inconsistent or
implausible on its face that no reasonable fact-finder would credit it. United States
v. Heath, 58 F.3d 1271, 1275 (8th Cir. 1995) (citing Anderson v. City of Bessemer
City, 470 U.S. 564, 575-76 (1985)).

      At sentencing, the district court was aware of Cash’s previous criminal
convictions, that she had been found not credible in other criminal proceedings, and
the content of Cash’s testimony before the grand jury. The district court allowed
Behle to call Cash’s cousin, who testified as to Cash’s reputation for dishonesty.
After hearing the witnesses and considering all of the evidence, the district court

                                         -2-
ultimately determined that Cash’s testimony was sufficiently credible to attribute the
additional quantity of methamphetamine to Behle. Applying the deferential standard
of review to the district court’s determination of witness credibility, we cannot
conclude that the district court was clearly erroneous.

      The district court is AFFIRMED.
                       ______________________________




                                         -3-